DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim 43 recites “prior to said locking, adjusting an angle of said pedicle screw relative to a long axis defined by said elongated rod”, which is not supported in the original specification of the provisional application (62/817,012) or in the PCT filing (PCT/IB2020/052012).  Therefore, claim 43 will be treated as having an effective filing date of September 8, 2021.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations (1) “wherein said adaptor and said locking cap are integrally formed as a single piece” in claim 35, (2) “wherein said head includes a pair of lateral slots extending laterally into an interior of said head, said slots sized and shaped for receiving a tool for holding said head” in claim 36, and (3) “prior to said locking, adjusting an angle of said pedicle screw relative to a long axis defined by said elongated rod” in claim 43, must be shown/identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation "said locking cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “said locking cap” will be interpreted as “a locking cap” in order to provide sufficient antecedent basis for the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-33 and 35-43 are rejected under 35 U.S.C. 103 as being obvious over Beyar et al. (US 2015/0282842 A1), hereinafter “Beyar”.
Regarding claim 26, Beyar discloses a pedicle screw implant construct kit (pedicle screw kit shown in Fig. 9; para. [0024], [0081], [0292]), comprising:
an elongated rod (164; Fig. 9; para. [0292]);
a pedicle screw (162; Fig. 9) including a head (170; Fig. 9) having a proximal end and a distal end (upper and lower ends, respectively; see Examiner’s Annotated Fig. 9 below), wherein said head includes a recess (901; Fig. 9) extending distally from said head proximal end (see Fig. 9), said recess sized and shaped for receiving said elongated rod (164, as shown; Fig. 9); and
an adaptor (166; Fig. 9; para. [0292]) configured to fit at least partly inside said head (170, as shown; Fig. 9), proximal to said elongated rod (see Fig. 9), said adaptor having at least one curved portion (shown at lower end of adapter 166; see Examiner’s Annotated Fig.9 below) which matches a curvature of said elongated rod (see Fig. 9; para. [0296]).
Beyar also discloses wherein the materials of the pedicle screw implant construct (160; Fig. 9) may be similar to those described for other embodiments of pedicle screw constructs described therein (see para. [0292]).  
However, Beyar does not specifically disclose wherein each of the elongated rod, said pedicle screw, and said adaptor (164, 162, and 166, respectively, shown in Fig. 9) comprises composite material including reinforcing filaments embedded in a polymer matrix.
Beyar discloses wherein a pedicle screw is formed from a composite material including reinforcing filaments embedded in a polymer matrix (such as carbon fiber-reinforced PEEK, CFR-PEEK; see para. [0013], [0021], [0190]), and wherein a rod comprises a composite material including reinforcing filaments embedded in a polymer matrix (such as CFR-PEEK; see para. [0015], [0021], [0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a composite material including reinforcing filaments embedded in a polymer matrix, for the construction of Beyar’s elongated rod, pedicle screw, and adaptor, because Beyar recognizes that this is a suitable material for a pedicle screw implant and acknowledges that the radiolucency of the composite material enables a physician to see through the construct during operation and may facilitate manipulating the spine and/or construct under imaging to obtain a desired alignment of the vertebrae, allowing the physician to position and/or lock the system in a more accurate anatomic location (see para. [0296]).  Beyar also acknowledges that forming the elongated rod of such a composite material provides a less rigid rod, potentially reducing stress on adjacent discs and facet joints which may beneficially increase the rate of bone growth during fusion (see para. [0205]-[0206]).


    PNG
    media_image1.png
    464
    758
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 9 (Beyar)
 
Regarding claim 27, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said kit further including a composite material locking cap (168; Fig. 9; para. [0296]) for mounting onto said head (170, as shown; Fig. 9), proximal to said adaptor (166, as shown; Fig. 9), said locking cap and said adaptor securing said elongated rod to said pedicle screw (see Fig. 9; para. [0296]).
Regarding claim 28, Beyar discloses the pedicle screw implant construct kit according to claim 27, wherein said head (170; Fig. 9) includes an internal thread (178; Fig. 9) and wherein said locking cap (168; Fig. 9) has an external thread (180; Fig. 9) matching said head internal thread (see Fig. 9; para. [0296]).
Regarding claim 29, Beyar discloses the pedicle screw implant construct kit according to claim 28, wherein said adaptor (166; Fig. 9) includes at least one lateral aperture (see Examiner’s Annotated Fig. 9 above) positionable adjacent said head internal thread (178, as shown; Fig. 9), said locking cap external thread (180; Fig. 9) engageable with said head internal thread through said at least one aperture (locking cap external thread 180 mates with screw head internal thread 178 through the lateral aperture of the adapter 166 when assembled as shown on the left side of Fig. 9; para. [0296]).
Regarding claim 30, Beyar discloses the pedicle screw implant construct kit according to claim 27, wherein said locking cap (168; Fig. 9) includes a socket (182; Fig. 9; para. [0296]) configured for insertion of a tool thereinto (configured to receive a screwdriver; Fig. 9; para. [0296]).
Regarding claim 31, Beyar discloses the pedicle screw implant construct kit according to claim 30, wherein said socket is sized and shaped for insertion of a screwdriver (socket 182 is configured to receive a screwdriver; Fig. 9; para. [0296]).
Regarding claim 32, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said curved portion (see Examiner’s Annotated Fig. 9) is a concave portion open in a distal direction (shown to be concave and open in a lower/distal direction; see Examiner’s Annotated Fig. 9); and wherein, when said elongated rod is positioned inside said recess, said curved portion is positionable over a segment of said elongated rod (as shown over rod 164; Fig. 9; para. [0296]).
Regarding claim 33, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said adaptor (166; Fig. 9) includes a pair of extensions (shown as two diametrically opposed extensions extending downward from a ring 184 of the adaptor 166 to the curved portion; Fig. 9), said at least one curved portion including a pair of curved portions formed on a distal portion of said extension (two diametrically opposed extensions each include a curved portion formed at the lower/distal ends thereof, where one curved portion is indicated in Examiner’s Annotated Fig. 9 above).
Regarding claim 35, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said adaptor (166; Fig. 9) and said locking cap (184; Fig. 9) are integrally formed as a single piece (as shown in Fig. 9, adaptor 166 includes an integral ring/locking cap 184; para. [0296]; Examiner notes that in light of the 35 U.S.C. 112(b) rejection above, “said locking cap” is being interpreted as “a locking cap”).
Regarding claim 36, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said head (170; Fig. 9) includes a pair of lateral slots extending laterally into an interior of said head (shown as two diametrically opposed slots formed in a sidewall of the head 170, defined on either side of recess 901 and opening at an upper end of the head 170; Fig. 9), said slots sized and shaped for receiving a tool for holding said head (a tool, as pliers/tongs having a pair of arms, can be used to hold head 170 such that one arm is received through the slots described above and the other arm is positioned on an outer side surface of the head 170 to grip the head; Fig. 9; Examiner notes that the tool is only functionally recited and is not part of the claimed invention).
Regarding claim 37, Beyar discloses the pedicle screw implant construct kit according to claim 26. 
Beyar also discloses a tool for locking said elongated rod between said adaptor and said head distal end by compression (a screwdriver can be received in socket 182 of locking cap 168, where tightening of the locking cap by the screwdriver locks the rod 164 by compression between adaptor 166 and the recess 901 at the lower/distal end of head 170; Fig. 9; para. [0296).
However, Beyar does not specifically disclose the kit further comprising one or more tools for locking said elongated rod between said adaptor and said head distal end by compression.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a tool, e.g. screwdriver, with Beyar’s pedicle screw construct (shown in Figure 9), because providing a kit including the pedicle screw construct components and tool(s) usable with the construct or components thereof would enable a physician to more readily assemble the construct with necessary tools being provided for use therewith. 
Regarding claim 38, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said head (170; Fig. 9) has a tulip-like shape (see Fig. 9) having a proximal opening configured for placement of said elongated rod (upper/proximal opening of recess 901 sized for placement of rod 164; Fig. 9; para. [0292]).
Regarding claim 39, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said pedicle screw is cannulated (pedicle screw 162 is cannulated; para. [0294]).
Regarding claim 40, Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said head (170; Fig. 9) includes a proximal opening into said recess (upper/proximal opening to recess 901; Fig. 9), said recess defining a passageway for receiving a segment of said elongated rod (164, as shown; Fig. 9).
Regarding claim 41, Beyar discloses a method of assembling pedicle screw implant construct (160; Fig. 9; para. [0292]), comprising:
providing a pedicle screw (162; Fig. 9; para. [0292]) including a head (170; Fig. 9) having a proximal end and a distal end (see Examiner’s Annotated Fig. 9 above), wherein said head includes a recess (901; Fig. 9) extending distally from said head proximal end (see Fig. 9), said recess sized and shaped for receiving an elongated rod (164, as shown; Fig. 9);
implanting said pedicle screw in a spinal vertebra (pedicle screw 162 of Fig. 9 is implanted into a spinal vertebrae, in a step such as step 4101 of Fig. 41; para. [0444]-[0445]);
positioning an elongated rod (164; Fig. 9) through a passage defined by said recess in said head (as shown; Fig. 9);
providing an adaptor (166; Fig. 9; para. [0296]) having at least one curved portion (see Examiner’s Annotated Fig. 9 above) corresponding to a curvature of said elongated rod (see Fig. 9) and positioning said adaptor at least partly inside said head (within recess 901 of head 170; Fig. 9) such that said curved portion is positioned against said elongated rod (164, as shown in the left image of Fig. 9); and
locking said adaptor against said elongated rod in said recess (a screwdriver is used to tighten locking cap 168 and adaptor 166 within recess 901 of head 170, securing/locking adaptor 166 against rod 104 in the bottom of recess 901; Fig. 9; para. [0296]).
Beyar also discloses wherein the materials of the pedicle screw implant construct (160; Fig. 9) may be similar to those described for other embodiments of pedicle screw constructs described therein (see para. [0292]). 
However, Beyar does not specifically disclose wherein each of the elongated rod, said pedicle screw, and said adaptor (164, 162, and 166, respectively, shown in Fig. 9) comprises composite material including reinforcing filaments embedded in a polymer matrix (para. [0190], [0213]).
Beyar discloses wherein a pedicle screw construct is formed from a composite material including reinforcing filaments embedded in a polymer matrix (such as carbon fiber-reinforced PEEK, CFR-PEEK; see para. [0013], [0021], [0190]), and wherein a rod comprises a composite material including reinforcing filaments embedded in a polymer matrix (such as CFR-PEEK; see para. [0015], [0021], [0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a composite material including reinforcing filaments embedded in a polymer matrix, for the construction of Beyar’s elongated rod, pedicle screw, and adaptor, because Beyar recognizes that this is a suitable material for a pedicle screw implant and acknowledges that the radiolucency of the composite material enables a physician to see through the construct during operation and may facilitate manipulating the spine and/or construct under imaging to obtain a desired alignment of the vertebrae, allowing the physician to position and/or lock the system in a more accurate anatomic location (see para. [0296]).  Beyar also acknowledges that forming the elongated rod of such a composite material provides a less rigid rod, potentially reducing stress on adjacent discs and facet joints which may beneficially increase the rate of bone growth during fusion (see para. [0205]-[0206]).
Regarding claim 42, Beyar discloses the method of claim 41, further comprising, following said locking of said adaptor, adjusting a position of said elongated rod by linearly moving said elongated rod within said recess (upon locking of adaptor 166 by initial tightening of locking cap 168, the position of the elongated rod 164 is adjusted as the locking cap 168 is further tightened, moving the rod 164 linearly in a downward direction within recess 901; Fig. 9; para. [0296]).
Regarding claim 43, Beyar discloses the method of claim 41, further comprising, prior to said locking, adjusting an angle of said pedicle screw relative to a long axis defined by said elongated rod (before locking of adaptor 166 by tightening of locking cap 168, an angle of the pedicle screw 162 relative to a long axis of rod 164 is adjusted as a physician assembles the construct by, for instance, moving the rod and/or screw from a surgical tray towards a patient for implantation; Fig. 9; para. [0292]).

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being obvious over Peterson et al. (US 2008/0294202 A1) in view of Beyar (US 2015/0282842 A1).
Regarding claim 26, Peterson discloses a pedicle screw implant construct kit (see Fig. 1; para. [0037]), comprising:
an elongated rod (108; Fig. 1);
a pedicle screw (106; Fig. 1) including a head (104, integral with pedicle screw 106; Fig. 1; para. [0037]) having a proximal end and a distal end (upper end and lower end, respectively; Fig. 1), wherein said head includes a recess (116; Fig. 2; para. [0038]) extending distally from said head proximal end (extending downwardly/distally from upper/proximal end of head 104; Fig. 2), said recess sized and shaped for receiving said elongated rod (108, see Fig. 1); and
an adaptor (1100; Fig. 7; para. [0050]) configured to fit at least partly inside said head (104, as shown; Fig. 7), proximal to said elongated rod (108), said adaptor having at least one curved portion (as shown on a lower side thereof; Fig. 7) which matches a curvature of said elongated rod (see Fig. 7). 
Peterson does not disclose wherein each of the elongated rod, said pedicle screw, and said adaptor comprises composite material including reinforcing filaments embedded in a polymer matrix.
Beyar discloses wherein a pedicle screw construct is formed from a composite material including reinforcing filaments embedded in a polymer matrix (such as carbon fiber-reinforced PEEK, CFR-PEEK; see para. [0013], [0021], [0190]), and wherein a rod comprises a composite material including reinforcing filaments embedded in a polymer matrix (such as CFR-PEEK; see para. [0015], [0021], [0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a composite material including reinforcing filaments embedded in a polymer matrix, for the construction of Peterson’s elongated rod, pedicle screw, and adaptor, since Beyar recognizes that this is a suitable material for a pedicle screw implant and acknowledges that the radiolucency of the composite material enables a physician to see through the construct during operation and may facilitate manipulating the spine and/or construct under imaging to obtain a desired alignment of the vertebrae, allowing the physician to position and/or lock the system in a more accurate anatomic location (see para. [0296]).  Beyar also acknowledges that forming the elongated rod of such a composite material provides a less rigid rod, potentially reducing stress on adjacent discs and facet joints which may beneficially increase the rate of bone growth during fusion (see para. [0205]-[0206]).
Regarding claim 34, Peterson as modified by Beyar discloses the pedicle screw implant construct kit according to claim 26, wherein said adaptor (1100; Fig 7 of Peterson) is configured to fit entirely within said screw head (as shown in Fig. 7 of Peterson, adapter 1100 fits entirely within head 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrus et al. (US 7,988,694 B2) teaches a spinal fixation system including pedicle screws and adaptors locked with an elongated rod (see Figs. 1, 4A-4B).  Lange et al. (US 2008/0262548 A1) teaches a pedicle screw construct with an adapter fitted in a head of the screw, wherein the adapter includes a curved portion engaging an elongated rod (see Figs. 1-2).  Moumene et al. (US 2009/0163955 A1) teaches an elongated rod for use with pedicle screws, the rod comprising a composite material (see Fig. 1A, paragraph [0066]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773